                                           Case 5:20-cv-02153-BLF Document 80 Filed 04/01/21 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     STEVEN L. LOMBARDO, et al.,                        Case No. 20-cv-02153-BLF
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING MOTION TO
                                   9             v.                                         ENFORCE JUDGMENT; AND
                                                                                            STAYING ENFORCEMENT OF
                                  10     MERCANTILE RESOURCE GROUP, INC,                    JUDGMENT UNDER RULE 62(H)
                                         et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiffs’ motion to enforce the judgment previously entered by this

                                  14   Court. See Mot., ECF 71. Pursuant to Civil Local Rule 7-1(b), the Court finds that this motion is

                                  15   appropriate for determination without oral argument, and the July 1, 2021 hearing is VACATED.

                                  16   The motion is DENIED.

                                  17          When the Court entered its judgment on October 26, 2020, (ECF 64) default judgment had

                                  18   been entered against all three Defendants. See Order, ECF 56. However, the day after Plaintiffs

                                  19   filed this motion, the Court granted Defendant David Sanchez’s motion to vacate the default

                                  20   judgment entered against him, finding that he had demonstrated good cause under Rule 60(b). See

                                  21   Order Granting Mot. to Vacate, ECF 73. Plaintiffs only sought injunctive relief, and the judgment

                                  22   requires all three Defendants to deliver certain personal property to Plaintiffs, including 82 income

                                  23   and mortgage bonds. See Judgment 2, ECF 64. However, Plaintiffs concede that Defendant

                                  24   Sanchez is co-owner of the bonds. See Mot. 2. Since Defendant Sanchez is no longer subject to the

                                  25   judgment entered by this Court, the Court could not order enforcement of the judgment without

                                  26   prejudice to Defendant Sanchez.

                                  27          “Federal Rule of Civil Procedure 62(h) provides that when a court has entered final

                                  28   judgment, it may upon its discretion, ‘stay enforcement of that judgment until the entering of a
                                           Case 5:20-cv-02153-BLF Document 80 Filed 04/01/21 Page 2 of 2




                                   1   subsequent judgment or judgments.’ AmerisourceBergen Corp. v. Dialysist W., Inc., 465 F.3d 946,

                                   2   955 (9th Cir. 2006) (quoting Fed. R. Civ. P. 62(h)). “In fashioning a stay of enforcement, a court

                                   3   looks to general equitable principles.” AmerisourceBergen Corp., 465 F.3d at 956 (quoting

                                   4   Pereira v. Cogan, 275 B.R. 472, 475 (S.D.N.Y. 2002). The Court finds that it would be prejudicial

                                   5   to Defendant Sanchez to enforce the judgment and deprive him of his property without first

                                   6   allowing him to litigate the merits of this case. Similarly, the Court does not find that Plaintiffs

                                   7   will be prejudiced by litigating the merits of this case. Using its discretion, the Court DENIES

                                   8   Plaintiffs’ motion and will STAY enforcement of the judgment entered on October 26, 2020, until

                                   9   this case is fully resolved.1

                                  10

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: April 1, 2021

                                  14                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  15                                                     United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       1
                                  26     The Court notes that Defendant Sanchez incorrectly believes that Defendants Mercantile
                                       Resource Group, Inc., and Choctaw Indian Asset Recovery Trust, of which he is a trustee, are not
                                  27   subject to the judgment entered by this Court. See Opp’n ¶ 3, ECF 78. The Court’s judgment
                                       clearly indicates that it is against “Mercantile Resource Group, Inc., and Choctaw Indian Asset
                                  28   Recovery Trust dba Choctaw Management Group.” Judgment 1. Defendant Sanchez is encouraged
                                       to correct this misconception if his fellow Defendants share it.
                                                                                          2
